Citation Nr: 0901986	
Decision Date: 01/16/09    Archive Date: 01/22/09	

DOCKET NO.  07-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1991, 
a portion of which involved participation in Operations 
Desert Shield and Desert Storm.  A review of the veteran's DD 
Form 214 reveals that, among other awards and accommodations, 
the veteran received the Combat Action Ribbon.

In a rating decision of September 2003, the RO denied 
entitlement to service connection for a chronic low back 
disability, to include as due to an undiagnosed illness.  The 
veteran voiced no disagreement with that determination, which 
has now become final.  Since the time of the September 2003 
rating decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.


FINDINGS OF FACT

1.  In a decision of September 2003, the RO denied 
entitlement to service connection for a chronic low back 
disability, to include as due to an undiagnosed illness.

2.  Evidence received since the time of the RO's September 
2003 decision is neither cumulative nor redundant, and of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.

3.  With the resolution of all reasonable doubt in his favor, 
the veteran's current low back disability as likely as not 
had its origin during his period of active military service.


CONCLUSIONS OF LAW

1.  The decision of the RO in September 2003 denying the 
veteran's claim for service connection for a chronic low back 
disability, to include as due to an undiagnosed illness, is 
final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the time of the RO's September 
2003 decision denying entitlement to service connection for a 
chronic low back disability, to include as due to an 
undiagnosed illness, is both new and material, and sufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The veteran's current low back disability was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those offered during the course of an RO hearing in 
May 2007, and at a hearing before the undersigned Veterans 
Law Judge in May 2008, as well as service treatment records, 
numerous VA and private treatment records and examination 
reports, various articles, and certain statements from the 
veteran's father and mother.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic low back disability which, it is alleged, had its 
origin during his period of service in the Persian Gulf.  
More specifically, it is contended that the veteran's current 
low back disorder is the result of an injury or injuries 
sustained while carrying a military radio in his capacity as 
a radio operator during the Persian Gulf War.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In addition, VA will pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability:  (i) 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2008).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's claim for service connection for a 
chronic low back disability, the Board notes that, in Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of Section 7104(b), claims which are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  This is to 
say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.

In the case at hand, at the time of the prior September 2003 
rating decision, the RO denied entitlement to service 
connection for a chronic low back disability, to include as 
due to an undiagnosed illness.  Moreover, the veteran's 
current claim and accompanying evidence reflects that very 
same disability.  Under the circumstances, the Board is of 
the opinion that the veteran's current claim is, in fact, 
based on the very same diagnosis as his previous claim, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.

In the present case, at the time of the prior September 2003 
rating decision, it was noted that the veteran's service 
medical records were entirely negative for complaints, 
findings, or treatment related to any back complaints.  
Further noted was that, in June 1999, the veteran was seen at 
a private medical facility for a complaint of sudden back 
pain following the picking up of a shirt.  The diagnosis 
noted at that time was lumbosacral strain.  One day later, 
the veteran was seen at the local VA medical center, where he 
complained of low back pain which had begun the previous day 
when he tried to pick up a "pair of shorts."  The clinical 
impression at the time was of acute sprain/strain of the 
lumbosacral spine.  In late June 2002, there was noted a 
complaint of back pain since 1991.  However, at the time, 
there was no medical evidence supporting the conclusion that 
the veteran's low back problems had begun as early as 1991.  
In point of fact, the earliest medical evidence of any 
complaint of back pain was the report of lumbosacral strain 
in June 1999.

Further noted at the time of the September 2003 rating 
decision was that, at the time of VA medical examinations in 
July and August 2003, the veteran displayed a normal range of 
motion of the lumbar spine, with the exception of some pain 
in the range from 80 to 90 degrees, and tenderness at the 
level of the 4th and 5th lumbar vertebra on forward flexion 
and backward extension.  The diagnosis noted was chronic 
lumbosacral strain.  In the opinion of the examining 
physician, it was "more likely than not" the case that the 
veteran's chronic back problems were not the result of his 
dut(ies) as an infantryman and/or radioman while in the 
military.  Moreover, following a neurologic examination, the 
examiner was of the opinion that the veteran's condition of 
radiating low back pain was more likely than not related to 
degenerative arthritic changes than to a disorder contracted 
during service in the Persian Gulf War.  Based on such 
findings, the RO denied entitlement to service connection for 
a chronic low back disability, essentially on the basis that 
there was no evidence of any such disability in service, and 
no evidence relating the veteran's chronic low back 
disability to any incident or incidents of his active 
service.  Further noted was that the veteran's low back 
condition most likely stemmed from an incident in 1996, and 
not from an "undiagnosed illness" resulting from his service 
in the Persian Gulf War.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence submitted since the time of the September 2003 
rating decision, consisting, for the most part, of numerous 
VA treatment records and examination reports, various 
articles, statements from a VA physician and private 
chiropractor, and testimony by the veteran at the time of an 
RO hearing in May 2007, and at a subsequent hearing before 
the undersigned Veterans Law Judge in May 2008, is both "new" 
and "material" as to the issue of service connection for a 
chronic low back disability.  More specifically, since the 
time of the September 2003 rating decision, the veteran has 
received continuing treatment for what has variously been 
described as musculoskeletal low back pain, lumbar stenosis 
with disc bulges and degenerative changes, and sciatic 
neuritis.  Moreover, while following a VA medical examination 
in November 2005, it was the opinion of the examiner that the 
veteran's low back disability was "unlikely" the result of, 
or exacerbated by, his Marine Corps duty, other private and 
VA medical providers have offered their opinions that the 
veteran's current low back disability is, in fact, in some 
way proximately due to or the result of that very same 
military duty.  Such evidence, in the opinion of the Board, 
provides, at a minimum, a "more complete picture of the 
circumstances surrounding the origin" of the veteran's 
current low back disability, and, as such, is sufficient to a 
proper reopening of his previously-denied claim.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Having determined that the veteran's claim for service 
connection for the aforementioned low back disorder has been 
reopened, the Board must now turn to a de novo review of all 
pertinent evidence of record.  However, given that the 
veteran has now received a diagnosis or diagnoses for his 
chronic low back condition, any discussion of such a 
disability as related to a "undiagnosed illness" is no longer 
necessary.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2008).

As noted above, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a chronic low back disorder.  However, service 
administrative records make it clear that, at the time of the 
veteran's period of service in the Persian Gulf, he served as 
a radio operator, during the course of which, it must be 
assumed, he was responsible for the transport not only of his 
military radio, but also of other, similarly weighty 
equipment, placing at least some strain on his lower back.  
The veteran's appellate assertions, maintaining that he 
sustained several back injuries in service, are consistent 
with the circumstances, conditions or hardships of his combat 
service.  See also DD-214, noting receipt of a Combat Action 
Ribbon.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  

While it is true that, based on VA and private treatment 
records dated in June 1999, the veteran injured his back 
while picking up a shirt and/or a pair of shorts, subsequent 
VA and private outpatient treatment records dated in 2002 
reflect a history of back pain "since 1991," arguably placing 
the origin of the veteran's low back complaints squarely 
within his period of active military service.  

The Board acknowledges that, during the course of the current 
appeal, various VA examiners have offered their opinion that 
the veteran's current low back pathology is not, in fact, the 
result of his service with the United States Marine Corps 
during the Persian Gulf War.  However, in correspondence of 
April 2005, a VA physician who had been treating the veteran 
for low back pain since July 2004 offered his opinion that 
the veteran's low back pathology was "likely" the result of 
physical military duty which "might have accelerated the 
process of degeneration leading to spinal canal stenosis."  
Significantly, that same physician, in a subsequent statement 
on November 2008, indicated that, upon further review of the 
veteran's records and files, and given the new findings and 
data which had been obtained during the course of treating 
veterans of Operations Iraqi Freedom and Enduring Freedom, it 
was his opinion that the veteran's military duties were a 
"major causative factor" in his current lumbar spine 
condition (lumbar spinal stenosis).

Finally, the Board observes that, in a statement of October 
2008, a private chiropractor who had been treating the 
veteran since June of 1999 offered his "professional opinion" 
based on "reasonable clinical certainty," that the veteran 
did, indeed, suffer a back injury during his tour of duty 
(with the United States Marine Corps), which had left him 
with chronic mechanical back pain.

Based on the aforementioned, and following a full review of 
the pertinent evidence of record, the Board is of the opinion 
that the veteran's current low back disability as likely as 
not had its origin during his period of active military 
service.  Accordingly, a grant of service connection for that 
disability is in order.

In reaching this determination, the Board acknowledges that 
the Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, in the case at hand, the Board is of the 
opinion that all VCAA requirements have been satisfied by 
correspondence dated in November 2004.  Moreover, to the 
extent there may have existed any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error is rendered harmless by the 
aforementioned grant of the entire benefit sought on appeal.





ORDER

Service connection for a chronic low back disability is 
granted.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


